              Case 2:18-cv-01736-JCC Document 50 Filed 01/27/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    ABDIWALI MUSSE,                                    CASE NO. C18-1736-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    WILLIAM HAYES, et al.,

13                          Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiff’s motion to extend the briefing schedule
18   on Defendants’ motion for summary judgment (Dkt. No. 48). Having thoroughly considered the
19   parties’ briefing and the relevant record and finding good cause, the Court hereby GRANTS the
20   motion and ORDERS as follows:
21
            1. The Clerk is DIRECTED to renote Defendants’ motion for summary judgment (Dkt.
22             No. 43) for consideration on February 19, 2021.

23          2. The March 22, 2021 jury trial and remaining pretrial deadlines are
               STRICKEN. Unless the Court’s disposition of the motion for summary
24             judgment renders a trial unnecessary, the parties are ORDERED to file
               a joint status report within 21 days of the Court’s resolution of the
25
               summary judgment motion addressing: (1) a proposed trial date, (2)
26             whether the parties are willing to proceed with a remote bench trial, and
               (3) whether the parties are willing to proceed before a Magistrate Judge.

     MINUTE ORDER
     C18-1736-JCC
     PAGE - 1
            Case 2:18-cv-01736-JCC Document 50 Filed 01/27/21 Page 2 of 2




 1        DATED this 27th day of January 2021.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Paula McNabb
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1736-JCC
     PAGE - 2
